People v Capella (2020 NY Slip Op 01017)





People v Capella


2020 NY Slip Op 01017


Decided on February 13, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 13, 2020

Richter, J.P., Manzanet-Daniels, Gesmer, Singh, JJ.


11019 1734/17

[*1] The People of the State of New York, Respondent,
vAnthony Capella, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Ben A. Schatz of counsel), and Arnold & Porter Kaye Scholer LLP, New York (Sasha Yishu Zheng of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (David P. Stromes of counsel), for respondent.

Judgment, Supreme Court, New York County (Arlene D. Goldberg, J.), rendered March 27, 2018, convicting defendant, after a jury trial, of criminal contempt in the first degree and aggravated family offense, and sentencing him, as a second felony offender, to concurrent terms of two to four years, unanimously affirmed.
Defendant's challenges to the People's summation are unpreserved and we decline to review them in the interest of justice. As an alternative holding, we find that the summation remarks were not so egregious as to require reversal (see People v D'Alessandro , 184 AD2d 114, 118-120 [1st Dept 1992], lv denied  81 NY2d 884 [1993]).
Defendant's challenge to the court's supplemental jury charge is waived because defense counsel expressly stated that, notwithstanding the concerns she had expressed in a prior colloquy, she was satisfied with the instruction as given. We decline to review defendant's present claim in the interest of justice. As an alternative holding, we find that the court provided a meaningful response to the jury's note.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 13, 2020
CLERK